666 S.E.2d 487 (2008)
RIVERPOINTE HOMEOWNERS ASSOCIATION, INC.
v.
Tanya MALLORY.
No. 130A08.
Supreme Court of North Carolina.
August 26, 2008.
John W. Gresham, Charlotte, for Mallory.
Michelle Massingale, Charlotte, for Homeowners Asso.
Prior report: ___ N.C.App. ___, 656 S.E.2d 659.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Respondent on the 25th day of March 2008 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Retained by order of the Court in conference, this the 26th day of August 2008."
Respondent shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).